Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 1 of 23




                       EXHIBIT 4
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 2 of 23



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



 PETROLEOS DE VENEZUELA,                      S.A.,
 PDVSA PETROLEOS, S.A., and                   PDV
 HOLDING, INC.,

                        Plaintiffs,                             No. 1:19-cv-10023-KPR
                                                                HOGAN LOVELLS US
                  v.
                                                                LLP’S OBJECTIONS AND
 MUFG UNION BANK N.A. and GLAS                                  RESPONSES TO
 AMERICAS LLC,                                                  DEFENDANTS’ NOTICE OF
                                                                SUBPOENA
                        Defendants.

________________________________________________

       Hogan Lovells US LLP (“HLUS”), pursuant to Federal Rule of Civil Procedure 45,

hereby responds to the Notice of Subpoena (“Subpoena”) served on HLUS by Defendants in the

above-captioned matter as follows:

                                         OBJECTIONS1

       Objection No. 1: HLUS objects to the Subpoena’s requests to the extent that HLUS

does not have possession, custody, or control over certain of the Documents and

Communications responsive to the requests.        Any statement that HLUS will produce non-

privileged responsive documents is not a representation that responsive documents exist, but is

only a statement that to the extent non-privileged responsive documents are in the possession,

custody, or control of HLUS, they will be produced subject to any other applicable objections.

       Objection No. 2: Federal Rule of Civil Procedure 45(d) requires Defendants to “take

reasonable steps to avoid imposing undue burden and expense on a person subject to the


       1
                 Unless otherwise noted herein, in these Objections and Responses, HLUS shall
utilize (i) the Uniform Definitions in Discovery Requests set forth in Local Civil Rule 26.3 or (ii)
the un-objected to definitions contained in Exhibit 1 of the Subpoena.


                                                 1
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 3 of 23



subpoena.” Fed. R. Civ. P. 45(d). Defendants are well aware that HLUS has provided, and

continues to provide, legal services to Plaintiff, Petróleos de Venezuela, S.A. (“PDVSA”), and

certain of its affiliated companies. Yet the Subpoena contains numerous requests that clearly

invade the attorney-client privilege, attorney work product doctrine, and other applicable

doctrines preventing disclosure. Specifically with regard to the Subpoena’s document requests

that call for the production of privileged documents and communications, Defendants have not

taken reasonable steps to avoid imposing an undue burden on HLUS. In order to comply with

the Federal Rules of Civil Procedure, generally, and Local Civil Rule 26.2(b), in particular,

Defendants’ Subpoena would require HLUS to provide, for each privileged document, the

following information: “(i) the type of document, e.g., letter or memorandum; (ii) the general

subject matter of the document; (iii) the date of the document; and (iv) the author of the

document, the addresses of the document, and any other recipients, and, where not apparent, the

relationship of the author, addresses, and recipients of each other.” S.D.N.Y. L. Civ. R. 26.2(b).

HLUS objects to having to provide the information required by Local Civil Rule 26.2(b) with

regard to each of the Subpoena’s document requests and, unless Defendants voluntarily waive

this requirement, HLUS will seek Court intervention to prevent HLUS from being unduly

burdened by having to respond to Defendants’ document requests—most of which clearly

implicate the production of privileged information.

       Unless otherwise specified in these Objections and Responses, HLUS only will produce

non-privileged, responsive documents that have been transmitted to third parties. To purport to

require HLUS to sift through hundreds of thousands of emails constituting privileged internal

discussions or privileged communications with PDVSA and/or its agents regarding the

transactions in question in this matter is patently unduly burdensome and unreasonable.




                                                2
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 4 of 23



       Objection No. 3:       Approximately 38 timekeepers from HLUS and Hogan Lovells

International (“HLI”) provided legal services to Plaintiffs in relation to the transaction involving

the 2020 Notes. As asserted above, Defendants have failed to tailor the Subpoena to avoid

imposing an undue burden on HLUS, and it would be unreasonable to require HLUS to search

for non-privileged, responsive documents from all HLUS timekeepers who provided legal

services to Plaintiffs. Therefore, in responding to the Subpoena, HLUS will search (i) for non-

privileged, responsive Documents and Communications from the seven (7) HLUS attorneys who

had primary responsibility for the transactions involving the Notes and/or principally contributed

to the legal analysis of the legality of the 2020 Notes under applicable laws; (ii) non-privileged,

responsive Documents and Communications relating to the Notes transaction that are stored in

HLUS’s document management system; and (iii) non-privileged, responsive Documents and

Communications that are stored in general folders for legal work for PDVSA during the 1 April

2016 through 31 December 2016 time frame. This will involve a review of (i) the emails in the

seven attorneys’ retained client file folders on Outlook that pertain to the Notes transaction; (ii)

the Documents and Communications saved on HLUS’s document management system under the

client/matter numbers relevant to the Notes transaction; and (iii) the approximately 490,000

emails that are stored in general folders relating to PDVSA legal work, performed from 1 April

2016 through 31 December 2016, and identifying those responsive Documents and

Communications that were sent to, received by, or copied to, the following third-party domain

names: (i) @unionbank.com; (ii) @lawdeb.com; (iii) @glas.agency; (iv) @euroclear.com; (v)

@dfkingltd.com; (vi) @bil.com; (vii) kelleydrye.com; (viii) @dentons.com; and (iv)

@sewkis.com.




                                                 3
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 5 of 23



       Further, HLUS only participated, in a limited role as Venezuelan local counsel, in the

October 2010 and January 2011 issuances relating to the 2017 Notes. HLUS did not participate

in the issuance of the 2017 Notes that took place in April 2007. Due to the closure of HLUS’s

Caracas office in January 2018, HLUS possesses only certain non-privileged, responsive

Documents related to October 2010 and January 2011 issuances relating to the 2017 Notes.

       Objection No. 4: In its 7 November 2019 letter to the Court, Defendants’ counsel stated

that “this action relates to approximately $1.68 billion in current principal amount of 2020 Notes

issued in October 2016 by [Plaintiffs].” See 7 November 2019 letter from Defendants’ counsel

to Court [Doc. 20] (emphasis added). Despite recognizing that the applicable time frame for the

Notes transaction is limited to 2016, Defendants’ Subpoena has three unreasonable “Relevant

Time Periods.” First, Defendants state that “[u]nless otherwise specified, each Request calls for

the production of responsive Documents created during or Concerning, in whole or in part, any

time between January 1, 2016 and the date of Your response.” Subpoena, Ex. 2. Defendants

define a second Relevant Time Frame, stating “[f]or the purposes of any Requests Concerning

the 2017 Notes, the Relevant Time Period is January 1, 2007, to the date of Your response.” Id.

Defendants also purport to impose a third Relevant Time Period, stating “[f]or purposes of any

Requests Concerning the National Assembly, the Relevant Time Period is January 1999 to the

date of Your response.” Id.

       Because this case involves the 2020 Notes, which were issued in 2016, it is patently

unreasonable to purport to require HLUS to search for documents spanning nearly 4-year, 12-

year, and 20-year “Relevant Time Periods.” Unless otherwise noted within these Objections and

Responses, HLUS has limited its searches for non-privileged, responsive Documents and

Communications from 1 April 2016 through 31 December 2016.




                                                4
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 6 of 23



       Objection No. 5: HLUS objects to Definition “O,” contained in Exhibit 1 of Plaintiffs’

Subpoena. These Objections and Responses are filed on behalf of HLUS, which is the legal

entity that received service of the Subpoena. HLUS will not be producing documents to the

extent they exist solely in the possession of HLI.

       Objection No. 6: HLUS objects to the Subpoena’s requests to the extent they seek data

whose transfer to the United States would be prohibited by foreign data protection and/or privacy

laws. Such Documents and Communications shall not be provided in response hereto.

       Objection No. 7: HLUS objects to the Subpoena’s requests to the extent that they call

for the production of Documents and Communications that are neither material to, nor necessary

for, the prosecution or defense of this action.

       Objection No. 8: HLUS objects to the Subpoena’s requests to the extent that they are

overly broad, unduly burdensome, harassing, duplicative, or unnecessary, as prohibited by

applicable law.

       Objection No. 9: HLUS objects to the Subpoena’s requests to the extent that they call

for information outside of HLUS’s knowledge, possession, custody and control, and/or are

equally or more readily available to plaintiffs from the parties in this action, third parties, or

otherwise.

       Objection No. 10: HLUS objects to the Subpoena’s requests to the extent that they seek

Documents and Communications that are publicly available and/or seek information or

documents already within Defendants’ knowledge, possession, custody, or control, or available

from other third parties.

       Objection No. 11: HLUS objects to the Subpoena’s requests to the extent that they

require HLUS to assume any disputed facts or to reach any legal conclusions in interpreting the




                                                  5
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 7 of 23



meaning of the Subpoena’s requests and/or answering them and/or identifying responsive

Documents. Any Documents or Communications provided by HLUS with respect to any such

request is without prejudice to this objection, and does not, by responding to any request, adopt

or agree with any such disputed facts or legal conclusions.

       Objection No. 12: HLUS objects to the Subpoena’s requests to the extent that they

presume that the Documents and Communications sought exist, and/or to the extent that they

assert facts or legal conclusions in defining the requested information.

       Objection No. 13:        HLUS reserves the right to revise, supplement, or update its

responses to the Subpoena’s requests at any time.

       Objection No. 14: HLUS’s responses are made without waiver, and with preservation,

of all objections as to competency, relevancy, materiality, privilege, and admissibility of the

responses and the subject matter thereof as evidence for any purposes in any further proceeding

in this action (including a trial of this action) and for any other action or proceeding.

       Objection No. 15: No response or objection made herein, or lack thereof, shall be

deemed an admission by as to the existence or nonexistence of Documents and Communications.

       Objection No. 16: HLUS’s failure to object to a request on a particular ground shall not

be construed as a waiver of its right to object on that or any other additional grounds.

       Objection No. 17: HLUS objects to Definition “E” to the extent it purports to impose a

discovery obligation on any person who is not a party to this action.

       Objection No. 18: HLUS objects to producing any Documents or Communications

relating to CITGO because CITGO is not a party to this action and Defendants can seek CITGO-

related information from other sources. HLUS will not produce non-privileged, responsive




                                                  6
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 8 of 23



CITGO-related documents unless they have been sent to third parties from 1April 2016 through

31 December 2016.

       Objection No. 19: HLUS objects to the Instructions contained in Exhibit 2 of the

Subpoena to the extent that they are inconsistent with, or purport to require HLUS to exceed its

obligations under, the Federal Rules of Civil Procedure.

       Objection No. 20: As set forth in Defendants’ November 7, 2019 letter to the Court

[Doc. 20], Plaintiff, PDV Holding, “is a wholly owned subsidiary of PDVSA, of 50.1% of the

capital stock of the parent company of Citgo Petroleum Corp. (“Citgo”).” Since it is an indirect

subsidiary of Plaintiffs, HLUS’s position is that Documents and Communications Concerning

CITGO are privileged and therefore shall not be produced unless they are responsive, non-

privileged Documents and Communications that have been sent to third parties from 1 April

2016 through 31 December 2016.

       Objection No. 21: HLUS objects to producing any Documents or Communications

Concerning KPMG in the context of the 2020 Notes transaction to the extent that they are

covered by the attorney work product doctrine or attorney-client privilege.

       Objection No. 22: The Subpoena purports to require HLUS to produce responsive

documents on 5 January 2020, which is a Sunday. Unless a different date is agreed upon by

Defendants and HLUS, HLUS will begin production of non-privileged, responsive documents on

6 January 2020.

       Objection No. 23:       In addition to the other search parameters contained in these

Objections, HLUS’s production of non-privileged, responsive documents will be comprised of

Documents and Communications that were identified through a reasonable search.




                                                7
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 9 of 23



                               OBJECTIONS AND RESPONSES

                       SUBPOENA’S REQUESTS FOR PRODUCTION

Request No. 1: All Documents Concerning any legal opinions (including, but not limited to, all
drafts of such opinions) Concerning the 2017 Notes, the 2020 Notes, or the Governing
Documents, including, but not limited to: (i) the opinion letter dated October 28, 2016, from
Hogan Lovells US LLP in connection with the Exchange; and (ii) the opinion letter dated
October 28, 2016, from Despacho de Abogados Hogan Lovells, S.C. in connection with the
Exchange.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce (a) with regard to the 2020 Notes

and the Governing Documents, non-privileged, responsive Documents and Communications that

were transmitted to third parties from 1 April 2016 through 31 December 2016, and (b) with

regard to the 2017 Notes, non-privileged, responsive Documents and Communications, within

the scope described in Objections 3 and 4, relating to the October 2010 and January 2011

issuances of the 2017 Notes.

Request No. 2: Any Documents Concerning any certificates or legal opinions provided or
required to be provided pursuant to the Indenture, including but not limited to Sections 8.14 and
10.13 thereof.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 3: For each legal opinion or certificate responsive to Request Nos. 1 and 2,
documents sufficient to identify each Hogan Lovells lawyer who: (a) signed the opinion or
certificate (whether in the lawyer’s own name or in Your name); (b) approved on Your behalf the
signing or delivery of the opinion or certificate; or (c) drafted or otherwise worked on the
opinion or certificate, including as reflected in your timekeeping or billing records.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive



                                               8
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 10 of 23



Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 4: All Documents Concerning the legality or validity under the laws of any
jurisdiction of the 2017 Notes, the 2020 Notes, or the Governing Documents.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce (a) with regard to the 2020 Notes

and the Governing Documents, non-privileged, responsive Documents and Communications that

were transmitted to third parties from 1 April 2016 through 31 December 2016 and (b) with

regard to the 2017 Notes, non-privileged, responsive Documents and Communications, within

the scope described in Objections 3 and 4, relating to the October 2010 and January 2011

issuances of the 2017 Notes.

Request No. 5: All Documents Concerning the National Assembly Resolution dated September
27, 2016, referred to in paragraph 50 of the Complaint as the “September Resolution.”

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 6: All Documents Concerning the decision of the Venezuelan Supreme Tribunal
identified in paragraph 54 of the Complaint.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.




                                               9
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 11 of 23



Request No. 7: All legal authorities, including, but not limited to, court decisions, statutes,
legislative acts, legal opinions, or scholarly works, Concerning whether any transactions by
PDVSA (including by its subsidiaries and including, but not limited to, those identified in
Exhibit 5) or other state-owned or state-controlled entities are contracts in the public interest,
national interest, or require authorization by the National Assembly pursuant to Article 150 of
the Venezuelan Constitution or otherwise.

HLUS’s Objections and Responses: HLUS objects specifically to this request because it is not

required to perform legal research to respond to the Subpoena. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19 and this specific objection,

HLUS will produce non-privileged, responsive Documents and Communications that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 8: All Documents Concerning the National Assembly’s functions or powers under
Article 187(3) in relation to any transaction by any of the Plaintiffs.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 9: All Resolutions of the National Assembly Concerning Article 150 and any
issuance of debt or transaction by any of the Plaintiffs.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents that were transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 10: All decisions of the Supreme Tribunal of Justice of the Bolivarian Republic of
Venezuela concerning Articles 150, 187(3), and 187(9) of the Venezuelan Constitution.

HLUS’s Objections and Responses: HLUS objects specifically to this request because it is not

required to perform legal research to respond to the Subpoena. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19 and this specific objection,




                                               10
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 12 of 23



HLUS will produce non-privileged, responsive Documents and Communications that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 11: All legal authorities, including but not limited to, court decisions, statutes,
legislative acts, legal opinions, or scholarly works, Concerning whether the National Assembly
was empowered to exercise its powers during the Relevant Time Period.

HLUS’s Objections and Responses: HLUS objects specifically to this request because it is not

required to perform legal research to respond to the Subpoena. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19 and this specific objection,

HLUS will produce non-privileged, responsive Documents and Communications that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 12: All Documents Concerning the negotiation of the Notes, the Exchange, the
Pledge, or the Governing Documents, or their respective terms.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce (a) with regard to the 2020 Notes,

the Exchange, the Pledge, and the Governing Documents, non-privileged, responsive Documents

and Communications that were transmitted to third parties from 1 April 2016 through 31

December 2016 and (b) with regard to the 2017 Notes, non-privileged, responsive Documents

and Communications, within the scope described in Objections 3 and 4, relating to the October

2010 and January 2011 issuances of the 2017 Notes.

Request No. 13: All Documents Concerning the 2020 Notes.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce, with regard to the 2020 Notes,

non-privileged, responsive Documents and Communications that were transmitted to third

parties from 1 April 2016 through 31 December 2016.

Request No. 14: All Documents Concerning the 2017 Notes.



                                               11
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 13 of 23




HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce, with regard to the 2017 Notes,

non-privileged, responsive Documents and Communications, within the scope described in

Objections 3 and 4, relating to the October 2010 and January 2011 issuances of the 2017 Notes.

Request No. 15: All Documents Concerning the Exchange.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce, with regard to the Exchange, non-

privileged, responsive Documents and Communications that were transmitted to third parties

from 1 April 2016 through 31 December 2016.

Request No. 16: All Documents Concerning the Pledge.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce, with regard to the Pledge, non-

privileged, responsive Documents and Communications that were transmitted to third parties

from 1 April 2016 through 31 December 2016.

Request No. 17: All Documents Concerning any of the Governing Documents.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce, with regard to any of the

Governing Documents, non-privileged, responsive Documents and Communications that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 18: All Documents Concerning the purpose of the Exchange, or any actual or
anticipated financial benefit to Plaintiffs of the 2020 Notes or the Exchange.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive




                                               12
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 14 of 23



Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 19: All Documents Concerning the approval of the 2017 Notes, 2020 Notes, or the
Governing Documents by the Boards of Directors of Plaintiffs; Plaintiffs’ shareholders; the
Venezuelan Government; the National Assembly; the Supreme Tribunal of Justice of the
Bolivarian Republic of Venezuela; or any other person with actual or purported approval
authority.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 20: All Documents Concerning the approval of the 2017 Notes, 2020 Notes, or the
Governing Documents by the Boards of Directors of Plaintiffs; Plaintiffs’ shareholders; the
Venezuelan Government; the National Assembly; the Supreme Tribunal of Justice of the
Bolivarian Republic of Venezuela; or any other person with actual or purported approval
authority.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19 and this specific

objection, HLUS will produce non-privileged, responsive Documents and Communications that

were transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 21: The resolution of the Board of Directors of PDVSA and PDVSA Petróleo
dated September 7, 2016, and the Shareholders Meeting Minutes of PDVSA dated September 8,
2016, approving the terms of the Transaction Documents to which PDVSA and the PDVSA
Petróleo are a party and the transactions contemplated thereby and the execution, delivery, and
performance by PDVSA and PDVSA Petróleo of such Transaction Documents; authorizing a
specified person or persons to execute such Transaction Documents on PDVSA and PDVSA
Petróleo’s behalf; and authorizing a specified person or persons, on PDVSA and PDVSA
Petróleo’s behalf, to sign all Documents and notices to be signed by PDVSA and PDVSA
Petróleo under or in connection with such Transaction Documents.




                                              13
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 15 of 23



HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications.

Request No. 22: The resolution of the Board of Directors of PDVSA dated September 21, 2016,
and the Shareholders Meeting Minutes of PDVSA dated September 21, 2016, approving the
modification of certain terms and conditions of the Exchange.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications.

Request No. 23: Documents sufficient to identify all Persons involved in the negotiation,
drafting, execution, or performance of the 2020 Notes or the Governing Documents, including,
but not limited to, any legal, financial, or other advisors of Plaintiffs, and any Persons involved
in the sale or marketing of the Exchange or the 2020 Notes.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications, sufficient to identify the requested information, that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 24: All Documents Concerning communications with Credit Suisse Securities
(USA) LLC or any of its affiliates Concerning the 2017 Notes, the 2020 Notes, the Governing
Documents, or any other actual or potential refinancing, repurchase, or exchange of the 2017
Notes.

HLUS’s Objections and Responses: HLUS objects specifically to this request because Credit

Suisse was the agent of HLUS’s clients (the Plaintiffs in this action) in connection with the 2020

Notes transaction, and HLUS’s communications with Credit Suisse and its law firm, White &

Case LLP, are therefore privileged and not subject to disclosure. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19 and this specific objection,




                                                14
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 16 of 23



HLUS will produce non-privileged, responsive Documents and Communications that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 25: All Documents Concerning the use of proceeds of the 2017 Notes.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 26: All by-laws, articles of incorporation, and articles of organization of CITGO
and CITGO Holding.

HLUS’s Objections and Responses:           HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19, and 20 and this

specific   objection,   HLUS   will   produce    non-privileged,   responsive   Documents   and

Communications that were transmitted to third parties from 1 April 2016 through 31 December

2016.

Request No. 27: All Documents Concerning any interest payment made on the 2020 Notes,
including: (a) the source of such interest payment, and (b) all corporate or governmental
approvals Concerning the interest payment (including any approval by the National Assembly).

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents that were transmitted to third parties.

Request No. 28: All Documents Concerning the April 2019 interest payment on the 2020 Notes,
including: (a) the source of such interest payment, (b) all corporate or governmental approvals
Concerning the interest payment (including approval by the National Assembly), and (c) any
alleged “protest” by or on behalf of Plaintiffs or the Venezuelan Government Concerning such
payment.




                                                15
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 17 of 23



HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents, that were transmitted to third parties.

Request No. 29: All Documents Concerning PDVSA’s failure to make an approximately $913
million payment on the 2020 Notes due on October 28, 2019, as alleged in paragraph 9 of the
Complaint.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17 and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties.

Request No. 30: All by-laws, resolutions, or policies of any of Plaintiffs, CITGO, or CITGO
Holding Concerning requirements for approval of debt issuances (including, but not limited to,
any identified in Exhibit 5), or sale or pledge of assets, including approval by the National
Assembly or the Venezuelan Government.

HLUS’s Objections and Responses:           HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this

specific objection, HLUS will produce non-privileged, responsive Documents that were

transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 31: Audited financial statements for each of Plaintiffs, CITGO, or CITGO Holding
during the Relevant Time Period.

HLUS’s Objections and Responses:           HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19, 20, and 21 and this

specific   objection,   HLUS    will   produce    non-privileged,   responsive   Documents     and

Communications that were transmitted to third parties from 1 April 2016 through 31 December

2016.




                                                 16
        Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 18 of 23



Request No. 32: For each of Plaintiffs, CITGO and CITGO Holding, all Documents
Concerning its: (a) domicile, residence, nationality, place of organization or incorporation, and
principal place of business; (b) location of any office or agent who participated in the contracting,
negotiation, execution, or performance of the 2020 Notes; (c) any contacts with New York; and
(d) any contacts with the United States.

HLUS’s Objections and Responses:            HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19, 20, and 21 and this

specific   objection,   HLUS    will   produce    non-privileged,   responsive    Documents     and

Communications that were transmitted to third parties from 1 April 2016 through 31 December

2016.

Request No. 33: For each of Plaintiffs, CITGO and CITGO Holding, Documents sufficient to
show the location of its assets valued at more than $100 million.

HLUS’s Objections and Responses:            HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19, 20, and 21 and this

specific   objection,   HLUS    will   produce    non-privileged,   responsive    Documents     and

Communications that were transmitted to third parties from 1 April 2016 through 31 December

2016.

Request No. 34: Documents sufficient to show all assets of each of Plaintiffs, CITGO and
CITGO Holding located in the state of New York.

HLUS’s Objections and Responses:            HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific

objection, HLUS objects to the production of Documents and Communications pursuant to this

request.




                                                 17
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 19 of 23



Request No. 35: All Documents Concerning the marketing, sale, or distribution of the 2020
Notes in New York or the United States.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 36: Documents sufficient to show the number or percentage of 2020 Notes held by
Persons in New York, the United States, and Venezuela any time between the respective dates of
issuance and October 28, 2019.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 19 and 20, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 37: Copies of each Global Note for the 2020 Notes, including executed and any
draft versions.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 19 and 20, HLUS will produce non-privileged, responsive

Documents that were transmitted to third parties from 1 April 2016 through 31 December 2016.

Request No. 39 All Documents sufficient to show registrations or licenses of each of Plaintiffs,
CITGO and CITGO Holding with any government agency of the United States or any political
subdivision thereof.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific

objection, HLUS objects to the production of Documents and Communications pursuant to this

request.




                                              18
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 20 of 23



Request No. 40 Documents, whether or not created during or Concerning the Relevant Time
Period, sufficient to identify (a) any issuances of debt by Plaintiffs, including, but not limited to,
those identified in Exhibit 5, (b) any sale or pledge of stock of CITGO or CITGO Holding, or (c)
any sale or pledge of assets of CITGO or CITGO Holding sold or pledged for, or with a value of,
more than $100 million.

HLUS’s Objections and Responses:             HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific

objection, HLUS objects to the production of Documents and Communications pursuant to this

request.

Request No. 41 For each transaction described in the preceding paragraph: (a) any governing
indenture or other governing agreements; (b) any offering Document or prospectus; (c) any legal
opinions Concerning any requirements for approval of such transaction (including, but not
limited to, approval by the National Assembly); (d) any documents indicating the applicable
interest rate or rate of return on these transactions; (e) any documents indicating any collateral or
pledge associated with the transactions; (f) all Documents Concerning any approval or
disapproval, or effort to obtain approval, by the National Assembly or the Venezuelan
Government; and (g) all Documents Concerning the adequacy, sufficiency, or legality of the
transaction, including any legal opinions and any representations Concerning such adequacy,
sufficiency, or legality.

HLUS’s Objections and Responses:             HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19 and this specific objection,

HLUS objects to the production of Documents and Communications pursuant to this request.

Request No. 42 All Documents sufficient to show any transactions by or Concerning CITGO or
CITGO Holding that purport to be in the public interest or national public interest as those terms
are used in Article 150 of the Venezuelan Constitution, or that require authorization by the
National Assembly pursuant to Article 150 of the Venezuelan Constitution or otherwise.

HLUS’s Objections and Responses:             HLUS objects specifically to this request because

Defendants may obtain these documents from other sources and because it calls for the

application of a legal conclusion to define its scope. Subject to, and without waiving, the




                                                 19
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 21 of 23



foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and these specific

objections, HLUS objects to the production of Documents and Communications pursuant to this

request.

Request No. 43 With respect to the potential sale of CITGO announced on or about July 29,
2014, all Documents Concerning any consideration or discussion of whether to seek approval of
such transaction from the National Assembly or whether National Assembly approval was
required.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific

objection, HLUS objects to the production of Documents and Communications pursuant to this

request.

Request No. 44 All filings by CITGO or CITGO Holding with any government entity,
including, but not limited to, the United States Securities and Exchange Commission or any state
or non-U.S. securities regulatory body, Concerning the 2017 Notes, the 2020 Notes, the
Governing Documents, or any matter referenced in the Complaint.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific

objection, HLUS objects to the production of Documents and Communications pursuant to this

request.

Request No. 45 All Documents Concerning the relationship between any of Plaintiffs, CITGO
Holding, or CITGO, and (a) Ricardo Hausmann; or (b) José Ignacio Hernández.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from other sources. Subject to, and without waiving,

the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this specific




                                              20
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 22 of 23



objection, HLUS objects to the production of Documents and Communications pursuant to this

request.

Request No. 46 All Documents attached to the Indenture, or quoted, cited, or referenced, in the
Indenture.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 47 All Documents attached to the Pledge Agreement, or quoted, cited, or
referenced, in the Pledge Agreement, including, but not limited to:
                (a)    The instruments of transfer, UCC-1 financing statements, and any other
       Documents associated with the perfection of the security interest under Section 2.02 of
       the Pledge Agreement.
                (b)    All legal opinions as to the necessary steps to create the transaction, and
       any amendments, created under Section 2.03 (d-e) of the Pledge Agreement, including,
       but not limited to, any drafts of such opinions.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.

Request No. 48 All Documents attached to the Offering Circular, or quoted, cited, or referenced,
in the Offering Circular, including, but not limited to, all versions of legal opinions provided to
the Collateral Agent with respect to each of the Governing Documents, and with respect to the
2020 Notes, including any and all opinions by legal counsel that actions have been taken as
necessary to perfect the liens on the Collateral.

HLUS’s Objections and Responses: Subject to, and without waiving, the foregoing Objections

Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, and 19, HLUS will produce non-privileged, responsive

Documents and Communications that were transmitted to third parties from 1 April 2016

through 31 December 2016.




                                               21
       Case 1:19-cv-10023-KPF Document 59-4 Filed 02/12/20 Page 23 of 23



Request No. 49 All Documents Concerning communications between Plaintiffs, CITGO or
CITGO Holding, on the one hand, and Plaintiffs or the Venezuelan Government Concerning the
2020 Notes, the Governing Documents, Executive Order 13835, this action, or the matters
alleged in the Complaint.

HLUS’s Objections and Responses:          HLUS objects specifically to this request because

Defendants may obtain these documents from Plaintiffs or other sources. Subject to, and without

waiving, the foregoing Objections Nos. 1, 2, 3, 4, 5, 7, 8, 10, 11, 17, 18, 19 and 20 and this

specific objection, HLUS objects to the production of Documents and Communications pursuant

to this request.


December 20, 2019                          HOGAN LOVELLS US LLP



                                           By:
                                           David R. Michaeli
                                           390 Madison Avenue
                                           New York, NY 10017
                                           Telephone: (212) 918-3000
                                           Facsimile: (212) 918-3100
                                           david.michaeli@hoganlovells.com


                                           Rafael R. Ribeiro
                                           600 Brickell Avenue
                                           Suite 2700
                                           Miami, FL 33131
                                           Telephone: (305) 459-6500
                                           Facsimile: (305) 459-6550
                                           Rafael.ribeiro@hoganlovells.com


                                           Attorneys for Hogan Lovells US LLP




                                              22
